Citation Nr: 1644611	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to February 13, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In the July 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective November 3, 2010.  In a February 2013 rating decision, the RO increased the PTSD rating to 70 percent, effective February 13, 2013.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD, and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD symptoms are more severely disabling than currently rated.  He asserts that his symptoms warrant a 70 percent rating as of November 2010.  

The Veteran's representative has argued that his VA examiners did not appropriately consider his PTSD symptoms during his 2010 and 2013 VA examinations.  The Veteran essentially contends that his symptoms are worse than reflected in his February 2013 examination.  In his substantive appeal, he said that he was ashamed of his PTSD symptoms and did not feel comfortable expressing his symptoms to a stranger.  He stated the severity of his symptoms were worse prior to February 2013.  

The Board finds that a VA examination is warranted to determine the current severity of the Veteran's PTSD.  Additionally, the most recent VA mental health treatment records are dated in early-2013.  Upon remand, the AOJ should obtain any outstanding treatment records related to his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding mental health treatment records dated from 2013 to the present.

2.  Then, the AOJ should schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the severity and manifestations of his service-connected PTSD.  

If possible, the examiner is asked to reconcile the Veteran's contentions that the severity of his symptoms has been consistent since November 2010 with his VA treatment records showing GAF scores ranging from 65 to 89.  

The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a multi-axial diagnosis with a Global Assessment of Functioning (GAF) score and should also offer an opinion concerning the functional impact of the Veteran's PTSD.  

The supporting rationale for any opinions expressed must be provided.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




